Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a first structure disposed on the upper surface of the first PCB and surrounding the upper surface of the first PCB; a first antenna disposed on an inner surface of the first structure to face the first PCB; and a feed line electrically connecting the first antenna and the wireless communication chip. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8, a combination of limitations that a first structure disposed above the upper surface of the first PCB and surrounding the upper surface of the first PCB; a first antenna disposed on an inner surface of the first structure to face the first PCB; a second antenna disposed on the inner surface of the first structure to face the first PCB; a third antenna disposed on the inner surface of the first structure to face the first PCB; a fourth antenna 
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 14, a combination of limitations that a first structure disposed on the upper surface of the first PCB and surrounding the upper surface of the first PCB; a first antenna disposed on an inner surface of the first structure to face the first PCB; and a feed line electrically connecting the first antenna and the wireless communication chip. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Liu (US 8648454) discloses first substrate 1250, figure 12, second substrate 1212, antenna 1230, and a housing 1260.
Choudhury (US 20090322643) discloses a first substrate 405, second substrate 400, and IC 205.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BINH B TRAN/Primary Examiner, Art Unit 2848